          Case 1:20-cv-04549-RA Document 11 Filed 09/23/20 Page 1 of 2
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 9/23/2020


LEONARD GILROY-SOLANO,

                           Petitioner,
                                                             No. 20-CV-4549 (RA)
                      v.
                                                                    ORDER
WELLS FARGO CLEARING SERVICES,
LLC, doing business as WELLS FARGO
ADVISORS, LLC,

                           Respondent.


RONNIE ABRAMS, United States District Judge:

       On June 22, 2020, the Court issued an Order directing Petitioner to file and serve any

additional materials with which he intends to support his petition for vacating the arbitration

award by July 10, 2020. Dkt. 7. The Order provided that Respondent’s opposition was due on

July 31, 2020 and Petitioners’ reply, if any, was due on August 7, 2020. Id. The Order directed

Petitioner to serve a copy thereof on Respondent. Id. On August 14, 2020, Petitioner filed an

executed waiver of the service of the summons in this action, Dkt. 9, but he did not file a proof

of service of the Court’s June 22, 2020 Order. On August 21, 2020, the Court Ordered Plaintiff

to file proof of service of the Court’s June 22, 2020 and August 21, 2020 Orders no later than

August 28, 2020. Dkt. 10. The Order also extended Respondent’s deadline to oppose the

petition is to September 18, 2020, and Petitioners’ deadline to reply in support of the Petition to

September 25, 2020.

       To date, Petitioner has still not filed proof of service of the Court’s June 22, 2020 or

August 21, 2020 Orders. He shall do so, as well as file proof of service of this Order, no later

than September 30, 2020. Failure to do so may result in dismissal of this action for failure to
           Case 1:20-cv-04549-RA Document 11 Filed 09/23/20 Page 2 of 2




 prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         Respondent’s deadline to oppose the petition is hereby extended to October 21, 2020, and

 Petitioners’ deadline to reply in support of the Petition is hereby extended to October 28, 2020.

 SO ORDERED.

Dated:     September 23, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge




                                                     2
